Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“forming a third through via over the first through via, wherein the third through via has the first height and a second width, the second width being different from the first width, the third through via having a second bottom surface and a second top surface, the first bottom surface being planar with the second bottom surface and the first top surface being planar with the second top surface; and
encapsulating the third through via and the second through via in a second molding compound.”
Claims 2-7 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“the local interconnect device comprises a redistribution layer with a pitch of less than about 0.6 µm, and wherein the local interconnect device comprises a through via of the local interconnect device, the through via of the local interconnect device having a second top surface, wherein the through via of the local interconnect device extends through a local interconnect substrate, wherein the second top surface is further away from the first metallization layer than the first top surface,
encapsulating the local interconnect device in a first molding compound;
forming a back-side redistribution layer over the local interconnect device and the first molding compound, the back-side redistribution layer being electrically coupled to the through via of the local interconnect device;
forming a second conductive via over the back-side redistribution layer; and
encapsulating the second conductive via and the back-side redistribution layer in a second molding compound”.
Claims 9-15 depend from claim 8, and therefore, are allowed for the same reason as claim 8.

Regarding claim 16: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a second molding compound over the second redistribution layer; 
a third through via embedded in the second molding compound directly over the local interconnect device and electrically coupled to the second redistribution layer,
wherein the third  through via has a first width; 
a fourth third through via embedded in the second molding compound directly over the second  through via and electrically coupled to the second redistribution layer,
wherein the fourth third through via has a second width, the second width being at least 15 µm wider than the first width; a first external connector electrically coupled to the local interconnect device by the first redistribution layer; and a second external connector electrically coupled to the local interconnect device by the third through via”.
Claims 17-20 depend from claim 16, and therefore, are allowed for the same reason as claim 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826